DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2020 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of Claims 28-32 directed to an invention non-elected without traverse.  Accordingly, Claims 28-32 been canceled.
Disposition of Claims
Claims 17-19, 21-22, 24-27 & 33-35 are allowed.
Claims 1-16, 20, 23 & 28-32 are canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Bujold on March 9, 2021.
The application has been amended as follows: 
Claim 27 is amended to read as:
The device according to claim 17, wherein the gap between the gap forming elements extends over a length of at least 50% of the length of the first gap forming element in the first process region.
Response to Arguments
Applicant’s arguments, see Page 6, filed September 29, 2020, with respect to the objections to the drawings have been fully considered and are persuasive in light of amendments to the drawings.
The objections to the drawings have been withdrawn. 
Applicant’s arguments, see Pages 6-7, filed September 29, 2020, with respect to the objections to Claims 17 & 27 have been fully considered and are persuasive in light of amendments to the claims.
The objections to Claims 17 & 27 have been withdrawn. 
Applicant’s arguments, see Page 7, filed September 29, 2020, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 19 & 27 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 19 & 27 have been withdrawn. 
Applicant’s arguments, see Pages 7-9, filed September 29, 2020, with respect to the rejections under 35 U.S.C. § 103 of Claims 17-19, 21-22, 24-27 & 33 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 103 of Claims 17-19, 21-22, 24-27 & 33 have been withdrawn. 
REASONS FOR ALLOWANCE
Claims 17-19, 21-22, 24-27 & 33-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
A first relevant piece of Prior art, Nicol (U.S. 1,483,742) discloses a device for mixing (Fig. 2, a strainer; Page 2, Lines 68-70) comprising:

a first process region (an annual passage disposed between an outer cylinder 4a and an intermediate cylinder 5a; see Figs. 2 & 2a) for mixing and dispersing supplied materials (a lard compound is cycled and dispersed by a pump 3 into the annular space 7 and subsequently into the annual passage disposed between the outer cylinder 4a and the intermediate cylinder 5a; Page 2, Lines 70-76), and the materials are introduced into the first process region through the at least one inlet (Figs. 2 & 2a, the lard compound is introduced into the annual space 7 and subsequently into the annual passage disposed between the outer cylinder 4a and the intermediate cylinder 5a through the inlet conduit 19; Page 3, Lines 17-27),
a second process region (Fig. 2, an interior of an inner cylinder 6a; Page 3, Lines 10-15) for diverting a mixture to an outlet (Fig. 2, the interior of the inner cylinder 6a diverts the mixed lard compound through a passage 15 and into an outlet conduit 16; Page 3, Lines 13-15),
an outwardly facing surface of a first gap forming element (Figs. 2 & 2a, an outer surface of the intermediate cylinder 5a; Page 2, Lines 127-129) directly facing and partially defining the first process region (the outer surface of the intermediate cylinder 5a directly faces and partially defines the annual passage disposed between the outer cylinder 4a and the intermediate cylinder 5a; see Figs. 2 & 2a) and the first gap forming element comprises a plurality of openings (Fig. 2, the intermediate cylinder 5a comprises intermediate cylinder radial holes 9a; Page 2, Lines 115-120),
an inwardly facing surface of a second gap forming element (Fig. 2, an inner surface of the inner cylinder 6a; Page 2, Lines 116-120) directly facing and partially defining the second process region (Fig. 2, the inner surface of the inner cylinder 6a directly faces and partially defines the interior of the inner cylinder 6a; Page 3, Lines 13-15) and cooperating with the first gap forming element (the intermediate cylinder 5a surrounds the inner cylinder 6a; see Fig. 2), and the second gap forming element comprises a 
wherein at least one of the gap forming elements is designed so as to be rotatable about an axis of rotation relative to the other gap forming element (Fig. 2, the intermediate cylinder 5a rotates; Page 2, Lines 127-129),
the plurality of openings of the first gap forming element and the plurality of openings of the second gap forming element are arranged in such a manner that the plurality of openings do not overlap (Fig. 2a, the intermediate cylinder radial holes 9a are staggered with the inner cylinder radial holes 9c and therefore do not overlap; Page 2, Lines 83-84) and the mixture, produced from the supplied materials, is conductible from the first process region into the second process region through the plurality of openings in the first and second gap forming elements (Figs. 2 & 2a, the mixed lard compound is forced by the pump 3 from the annular space 7 and subsequently the annual passage disposed between the outer cylinder 4a and the intermediate cylinder 5a into the interior of the inner cylinder 6a through the cylinder radial holes 9a and 9c; Page 2, Lines 70-80) such that the mixture only passes from the plurality of openings of the first gap forming element to the plurality of openings of the second gap forming element through a gap between the gap forming elements (Fig. 2a, the mixed lard compound, and not larger particles of dirt, pass from the intermediate cylinder radial holes 9a to the inner cylinder radial holes 9c through a gap —denoted by numeral 10b—; Page 2, Lines 113-125),
the first gap forming element is a rotor (Fig. 2, the intermediate cylinder 5a rotates; Page 2, Lines 127-129) and the second gap forming element is designed as a static separating device (Fig. 2, the inner cylinder 6a is stationary; Page 2, Line 130 & Page 3, Line 1), and
the plurality of openings of the first and second gap forming elements extend along a length of at least 50% of the length of the first gap forming element in the first process region (the radial holes 9a 
Nicol fails to explicitly disclose at least one grinding tool, which is designed for dispersing the materials introduced in the first process region, is arranged on at least one of the first gap forming element and the housing.
Provided that the Nicol’s annual passage disposed between the outer cylinder and the intermediate cylinder, analogous to the first process region of the instant invention, is very narrow, modifying Nicol’s intermediate cylinder, analogous to the first gap forming element of the instant invention, to include peg-style implements, such as those taught by Stehr et al (US 2009/0179099) would destroy the functionality of Nicol. Instead, Nicol’s intermediate cylinder would need to be modified to be serrated or grated similar to the design of second gap-forming 9 in Figs. 19-21 of Applicant’s specification. No prior art of record discloses, teaches or suggests a serrated/grated gap forming element to modify Nicol’s intermediate cylinder.
A second relevant piece of Prior art, Stehr et al. (US 2009/0179099) discloses a device for mixing comprising a first process region, a second process region, and two gap forming elements disposed between. Additionally, while each gap forming element comprises a plurality of openings, the plurality of openings (i.e., conduits 60; See Fig. 8) of the first gap forming element (i.e., rotor 35), pass material (i.e., grinding bodies 43) from the gap (i.e., conduit 59) between the first gap element and the second gap forming element (i.e., stator 22) to the first process region (i.e., grinding chamber 8) rather than from the first process region into.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (570)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725